Mr. B. T. Qrahm                         Opinion No. W-332
Criminal Dlstriot    Attorney
Brownevi11e,   Tepexse                  Re: 10 the operator    of a
                                            ~hrlmp boat, whoee boat
                                            ha0 double-rig   trawle,
                                            required to pay two #15.00
                                            lioenrres under Par, 5(b)
                                            or Seotlon   3 of Artlole
Dear Mr. Clrahamr                           934a 02’ the Penal Code?
            You have rrquerted an opinion     from thie    offioe   oon-
orrnlng   the abbve oaptloned duertlon,
         The rhrlmp trawl llornoee    are governed        by Paragraph
5, of Srotlon 3 of Artlolr 934a, Vernon’s Penal           Oodr of Toxae,
and whioh paragraph rrrdr LIY follower
                  “5, (a) Shrimp h?awl Lloen8e,     for
          e&oh boat operating or towing      a trawl not
          more  than ten (10) fret In width at the
          .mouth, and not more than bent        (20) teet
          In length,   fee Two Dollars  ($23,
                                       LioenBe,   for eaoh
                                        a trawl more th
                                 at itr mouth or more &n
                               length,   fee Fifteen
                                 raid lioenae   shall
          permit the uee of a ‘try net’ an auxlllary
          to raid trawl. ‘I (Emphaaia added),
          You rtate that    it ban been the praotloe in the pant        tor
raoh trawler to have L "oingle trawl" urually          about ninety (90)
fret In length,   and operated Prom a single boom. However, come
of the boat0 are now being,      or hrve alresdy     been, rigged 00 that
two trawla, one about hall the size of the single trswl end the
other perha e a little    shorter,   that is to say, forty-five       (45)
and forty ( fi0) feet long respeotively,       are rigged to two booms,
but the two trawls,    or double trawl rigging,       are operated more
or less elmultaneously    In conjunction     with a “bridle”,     special
blooks,  etc.
Mr. P. T. Graham, page 2     (w-332)



         The problem that concerns you is whether the shrimp
trawl license is based on the number of trawls each boat
carries, or on each boat.
         As previously stated, the Shrimp Trawl License Is
governed by Paragraph 5 of Section 3 of Article 934a, Vernon's
Penal Code of Texas. It Is clearly set out in that Article
that each boat operating a trawl more than twenty feet long
must have a Shrimp Trawl License coating Fifteen Dollars.
The Article further provided that such Shrimp Trawl License
shall permit the use of a "try net" or auxiliary to the .trawl.
The statute itself authorizes two trawls, a regular trawl and
a "try net" as auxiliary to the trawl. Therefore, It was clear-
ly the intent of the Legislature that the Shrimp Trawl License
should be determined by each boat and not by the number of
trawls each boat carries.
         It is the opinion of this office that the conclusion
you reached is correct in regard to the Shrimp Trawl License.
That is to say, that each boat operating or towing a trawl
more than twenty feet in length must pay $15.00 for a Shrimp
Trawl License. The license permit is for each boat and not
the number of Trawls each boat carries.
         The brief submitted with your request has been of
material aid to the department in preparing the opinion and
we are grateful for your efforts in this connection.
                           SUMMARY
               The Shrimp Trawl License is based on
               each boat operating or towing a trawl
               or trawls and not the number of trawls
               each boat carries.
                                       Yours very truly,
                                       WILL WILSON
                                       Attorney General of Texas

                                       By&w\GF
                                             J$f(*!,
                                                !&-&
LS:zt                                     Linward Shivers
                                          Assistant
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
W. V. Geppert
J. C. Davis, Jr.
Leonard Passmore
REVIEWED FOR THE ATTORNEY GENERAL
BY: James N. Ludlum